Name: Commission Regulation (EEC) No 4121/88 of 23 December 1988 amending Regulation (EEC) No 2819/79 as regards certain textile products (categories 1, 2, 4, 5, 6, 7, 8, 9, 12, 13, EX 18, 20, 21, EX 22a, 26, EX 32, 39, 56, 65, 73 and 83) originating in Turkey
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 361 /28 Official Journal of the European Communities 29 . 12, 88 COMMISSION REGULATION (EEC) No 4121/88 of 23 December 1988 amending Regulation (EEC) No 2819/79 as regards certain textile products (categories 1 , 2 , 4, 5 , 6, 7 , 8 , 9, 12, 13 , ex 18 , 20 , 21 , ex 22a, 26, ex 32, 39, 56, 65 , 73 and 83) originating in Turkey THE COMMISSION OF THE EUROPEAN COMMUNITIES, imports of certain textile products originating in Turkey ; whereas those Regulations expire on 31 December 1988 ; Whereas the situation which led to the introduction of the said surveillance system still exists ; whereas that system should therefore remain in force ; Whereas the provisions of this Regulation should be defined as applying to products of category 21 originating in Turkey, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), as amended by Regulation (EEC) No 1243/86 (2), and in particular Article 10 thereof, HAS ADOPTED THIS REGULATION :Having consulted within the advisory committee set up under Article 5 of that Regulation, Whereas Commission Regulation (EEC) No 2819/79 0, as last amended by Regulation (EEC) No 41 19/88 (4), makes imports of certain textile products originating in certain non-member countries subject to Community surveillance ; Whereas Turkey has introduced administrative procedures to provide rapid information on the trend of trade in certain textile products ; Whereas a system of administrative cooperation has been established between the European Economic Community and Turkey with regard to trade in certain textile products referred to in . the Annex to this Regulation ; Whereas, in order to be effective such administrative cooperation must have a consistent statistical basis ; Whereas, by Regulations (EEC) No 2295/82 (*), (EEC) No 3652/85 (6), (EEC) No 1769/86 0, (EEC) No 1971 /86 (8), as last amended by Regulation (EEC) No 3928/87 (?), (EEC) No 1847/88 (l0) and (EEC) No 3109/88 ("), the Commission established Community surveillance of Article 1 Without prejudice to the other provisions of Commission Regulation (EEC) No 2819/79, the import document referred to in Article 2 of that Regulation shall be issued or endorsed for the products listed in Annex I only on presentation of an export information document corres ­ ponding to the specimen shown in Annex II or, where appropriate, of an export information document relating to cottage industry and folklore products corresponding to the specimen shown in Annex III. The said export information documents shall be issued by the Istanbul, Izmir (Smyrna) Ã ukurova and Bursa textile and garment exporters' associations . Any export advice note should be presented to the competent authorities in the Member States within one month of its date of issue. The import document referred to in Article 2 of Regulation (EEC) No 2819/79 may be used for two months from the date of issue . In exceptional circum ­ stances that period may be extended by one month. Article 2 (') OJ No L 35, 9 . 2 . 1982, p. 1 . 0 OJ No L 113, 30. 4. 1986, p. 1 . (3) OJ No L 320, 15. 12. 1979, p. 9 . (4) See page 24 of this Official Journal. O OJ No L 245, 20. 8 . 1982, p. 25. O OJ No L 348 , 24. 12. 1985, p. 19 . O OJ No L 153, 7. 6. 1986, p. 26. (8) OJ No L 170, 27. 6. 1986, p. 27. O OJ No L 369, 29. 12. 1987, p. 31 . ( ,0) OJ No L 163, 30 . 6. 1988 , p. 19 . (") OJ No L 277, 8 . 10 . 1988 , p. 38. This Regulation shall enter into force on 1 January 1989. It shall not apply in respect of products of category 21 originating in Turkey which have previously been introduced into the customs territory of the Community, but which have not been released into free circulation in the Community. It shall apply until 31 December 1989 . 29 . 12. 88 Official Journal of the European Communities No L 361 /29 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1988 . For the Commission Willy DE CLERCQ Member of the Commission &gt; \ . No L 361 /30 Official Journal of. the European Communities 29 . 12. 88 ANNEX I Category CN code Description Units Third countries 0 ) (2) (3) (4) (5) 1 5204 11 00 5204 19 00 Cotton yarn, not put up for retail sale tonnes Turkey 5205 1 1 00 520512 00 . 5205 13 00 5205 14 00 5205 15 10 5205 15 90 5205 21 00 5205 22 00 5205 23 00 5205 24 00 5205 25 10 5205 25 30 5205 25 90 5205 31 00 5205 32 00 5205 33 00 5205 34 00 5205 35 10 5205 35 90 5205 41 00 5205 42 00 5205 43 00 5205 44 00 5205 45 10 5205 45 30 5205 45 90  - 5206 11 00 5206 12 00 5206 13 00 5206 14 00 5206 15 10 5206 15 90 5206 21 00 . 5206 22 00 5206 23 00 5206 24 00 5206 25 10 5206 25 90 5206 31 00 5206 32 00 5206 33 00 5206 34 00 5206 35 10 5206 35 90 5206 41 00 5206 42 00 5206 43 00 5206 44 00 5206 45 10 5206 45 90 ex 5604 90 00 \ 2 5208 11 10 5208 11 90 5208 12 11 5208 12 13 5208 12 15 5208 12 19 Woven fabrics of cotton, other than gauze, terry fabrics, narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics tonnes Turkey " 29 . 12. 88 Official Journal of the European Communities No L 361 /31 (1 ) (2) (3) (4) 0) 2 (cont'd) 5208 12 91 5208 12 93 5208 12 95 5208 12 99 5208 13 00 5208 19 00 5208 21 10 5208 21 90 5208 22 1 1 5208 22 13 5208 2215 5208 22 19 5208 22 91 5208 22 93 5208 22 95 5208 22 99 5208 23 00 5208 29 00 5208 31 00 5208 32 11 5208,32 13 5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 f I 5209 11 00 , 5209 12 00 5209 19 00 5209 21 00 5209 22 00 5209 29 00 5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 \ 5210 11 10 5210 11 90 5210 12 00 5210 19 00 5210 21 10 5210 21 90 5210 22 00 5210 29 00 5210 31 10 5210 31 90 5210 32 00 No L 361 /32 Official Journal of the European Communities 29. 12. 88 0 ) (2) (3) (4) (5) 2 (cont 'd) 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 521 1 1 1 00 5211 12 00 5211 19 00 5211 21 00 521 1 22 00 521 1 29 00 5211 31 00 521 1 32 00 521 1 39 00 5211 41 00 521 1 42 00 521 1 43 00 5211 49 11 5211 49 19 521 1 49 90 5211 51 00 521 1 52 00 521 1 59 00 ) . 5212 11 10 521211 90 5212 12 10 5212 12 90 5212 13 10 5212 13 90 521214 10 5212 14 90 521215 10 5212 15 90 5212 21 10 5212 21 90 5212 22 10 5212 22 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 5811 00 00 ex 6308 00 00 4 6105 10 00 6105 20 10 6105 20 90 6105 90 10 6109 10 00 6109 90 10 6109 90 30 Shirts, T-shirts, lightweight fine knit roll , polo or turtle necked jumpers and pullo ­ vers (other than of wool or fine animal hair), undervests and the like, knitted or crocheted 1 000 pieces Turkey 6110 20 10 6110 30 10 29. 12. 88 Official Journal of the European Communities No L 361 /33 ( 1 ) (2) (3) (4) W 5 6101 10 90 6101 20 90 6101 30 90 610210 90 6102 20 90 6102 30 90 6110 10 10 6110 10 31 611.0 10 39 6110 1091 6110 10 99 6110 20 91 6110 20 99 6110 30 91 6110 30 99 Jerseys, pullovers, slip-overs, waistcoats, twinsets, cardigans, bed-jackets and jumpers (other than jackets and blazers), anoraks, windcheaters, waister jackets and the like, knitted or crocheted 1 000 pieces Turkey 6 6203 41 10 6203 41 90 6203 42 31 6203 42 33 6203 42 35 6203 42 90 6203 43 19 6203 43 90 6203 49 19 6203 49 50 6204 61 10 6204 62 31 6204 62 33 6204 62 35 6204 63 19 6204 69 19 Men's or boys' woven breeches, shorts other than swimwear and trousers (inclu ­ ding slacks) ; women's or girls' woven trousers and slacks, of wool, cotton or of man-made fibres 1 000 pieces Turkey 7 6106 10 00 6106 20 00 6106 90 10 ¢ 6206 20 00 6206 30 00 6206 40 00 Women's or girls' blouses, shirts and shirt-blouses, whether or not knitted or crocheted, of wool, cotton or man-made fibres 1 000 pieces Turkey 8 6205 10 00 6205 20 00 6205 30 00 Men's or boys' shirts, other than knitted or crocheted, of wool, cotton or man ­ made fibres 1 000 pieces Turkey 9 580211 00 5802 19 00 ex 6302 60 00 Terry towelling and similar woven terry fabrics of cotton ; toilet linen and kitchen linen, other than knitted or crocheted, of terry towelling and woven terry fabrics, of cotton tonnes Turkey 12 6115 1200 6115 1910 6115 1990 611520 11 6115 20 90 611591 00 6115 92 00 611593 10 6115 93 30 6115 93 99 6115 99 00 Bas, bas-culottes (collants), sous-bas, chaussettes, socquettes, protege-bas ou articles similaires en bonneterie, autres que pour bebes, y compris les bas a varices, autres que les produits de la cate ­ gorie 70 1 000 paires Turquie No L 361 /34 Official Journal of the European Communities 29 . 12. 88 (1 ) (2) (3) (4) (5) 13 6107 11 00 6107 12 00 6107 19 00 6108 21 00 6108 22 00 6108 29 00 Slips et ' caleÃ §ons pour hommes ou garÃ §onnets, slips et culottes pour femmes ou fillettes, en bonneterie, de laine, de coton ou de fibres synthÃ ©tiques ou artifi ­ cielles 1 000 pieces Turquie ex 18 6207 91 00 6208 91 10 Peignoirs de bain, robes de chambre et articles similaires, de coton, pour hommes ou garÃ §onnets, autres .qu'en bonneterie Deshabilles, peignoirs de bain, robes de chambre et articles similaires, de coton, pour femmes ou fillettes, autres qu'en bonneterie Tonnes Turquie 20 6302 21 00 6302 22 90 6302 29 90 6302 31 10 6302 31 90 6302 32 90 6302 39 90 Linge de lit, autre qu'en bonneterie Tonnes Turquie 21 ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 6201 91 00 6201 92 00 6201 93 00 ex 6202 12 10 ex 6202 12 90 ex 6202 i 3 10 ex 6202 13 90 6202 91 00 6202 92 00 6202 93 00 Parkas ; anoraks, windcheaters, waister jackets and the like, other than knitted or crocheted, of wool , of cotton or man ­ made fibres 1 000 pieces Turquie ex 22 a) 5508 10 19 5509 31 10 5509 31 90 5509 32 10 5509 32 90 Fils de fibres synthÃ ©tiques discontinues, non conditionnes pour la vente au detail : a) dont acryliques Tonnes Turquie 26 6104 41 00 6104 42 00 6104 43 00 6104 44 00 6204 41 00 6204 42 00 6204 43 00 6204 44 00 Robes pour femmes et fillettes, de laine, de coton ou de fibres synthÃ ©tiques ou artificielles 1 000 pieces Turquie ex 32 5801 25 00 5801 26 00 ex " 5802 30 00 Velours, peluches, tissus boucles et tissus de chenille (a l'exclusion des tissus- de coton, boucles du genre Ã ©ponge, et de la rubanerie) et surfaces textiles touffetÃ ©es de coton Tonnes Turquie 29. 12. 88 Official Journal of the European Communities No L 361 /35 ( 1 ) (2) (3) (4) (5) 39 6302 51 10 6302 51 90 6302 53 90 ex 6302 59 00 6302 91 10 6302 91 90 6302 93 90 ex 6302 99 00 Linge de table, de toilette ou de cuisine, autre que de bonneterie, autre que de coton boucle du genre eponge Tonnes Turquie 56 5508 10 90 5511 10 00 5511*20 00 Fils de fibres synthetiques discontinues (y compris les dechets), conditionnes pour la vente au detail Tonnes Turquie 65 5606 00 10 ex 6001 10 00 6001 21 00 6001 22 00 6001 29 10 6001 91 10 6001 91 30 6001 91 50 6001 91 90 6001 92 10 6001 92 30 6001 92 50 6001 92 90 6001 99 10 ex 6002 10 10 6002 20 10 6002 20 39 6002 20 50 6002 20 70 ex 6002 30 10 6002 41 00 6002 42 10 6002 42 30 6002 42 50 6002 42 90 6002 43 31 6002 43 33 6002 43 35 6002 43 39 6002 43 50 6002 43 91 6002 43 93 6002 43 95 6002 43 99 6002 91 00 6002 92 10 . 6002 92 30 6002 92 50 6002 92 90 6002 93 31 6002 93 33 6002 93 35 6002 93 39 6002 93 91 6002 93 99 fitoffes de bonneterie autres que les articles des categories 38 A et 63, de laine, de coton ou de fibres synthetiques ou artificielles Tonnes Turquie 73 6112 11 00 6112 12 00 6112 19 00 Survetements de sport (trainings) en bonneterie, de laine, de coton ou de fibres synthetiques ou artificielles 1 000 pieces Turquie No L 361 /36 Official Journal of the European Communities 29 . 12. 88 ( 1 ) (2) (3) (4) ' (5) 83 6101 10 10 6101 20 10 6101 30 10 6102 10 10 6102 20 10 6102 30 10 Overcoats, jackets, blazers and other garments, including ski suits, knitted or crocheted, excluding garments of catego ­ ries 4, 5, 7, 13 , 24, 26, 27, 28 , 68 , 69, 72, 73, 74, 75 tonnes Turkey 1. 6103 31 00 6103 32 00 6103 33 00 ex 6103 39 00 6104 31 00 6104 32 00 6104 33 00 ex 6104 39 00 - ex 6112 20 00 6113 00 90 6114 10 00 6114 20 00 6114 30 00 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II . 1 Exporter (name, full address, country) Exportateur (nom, adresse complÃ ¨te, pays) ORIGINAL 2 No 3 Management year : AnnÃ ©e de gestion : 4 Category number : NumÃ ©ro de catÃ ©gorie . 5 Consignee (name, full address, country) destinataire (nom, adresse complÃ ¨te, pays) EXPORT INFORMATION DOCUMENT (Textile products) DOCUMENT INFORMATION D'EXPORTATION (Produits textiles) To be sent to the importer Copie Ã envoyer Ã l'importateur 6 Country of origin Pays d'origine 7 Country of destination Pays de destination 8 Place and date of shipment  Means of transport Lieu et date d'embarquement  Moyen de transport 9 Supplementary details DonnÃ ©es supplÃ ©mentaires (J ) In th e cu rr en cy of th e sa te co nt ra ct  D an s la m on na ie du co n tr at de vent e . 12 Quantity (') QuantitÃ © 10 Marks and numbers  Number and kind of packages DESCRIPTION OF GOODS Marques et numÃ ©ros  Nombre et nature des colis DÃ SIGNATION DES MARCHANDISES 11 Combined nomen ­ clature (CN ) codes Codes de la nomen ­ clature combinÃ ©e (NC) 13 Value (') fob Turkey Valeur fob Turquie This document must be presented , to the competent authorities in the importer member country within one month of its date of issue . Le prÃ ©sent document doit Ã ªtre prÃ ©sentÃ © aux autoritÃ ©s compÃ ©tentes du pays membre importateur dans un dÃ ©lai d'un mois Ã compter de la date de sa dÃ ©livrance. (') Sh ow n et w ei gh t (kg) an d al so qu an tit y ¡n th e un it pr es cr ib ed fo r categor y . In di qu er le po id s n et e n ki lo gr am m es ai ns i qu e la qu an tit Ã © da ns l'u ni tÃ © pr Ã ©v ue po ur la catÃ ©gori e . 14 CERTIFICATION BY THE TURKISH AUTHORITY  VISA DE L'ASSOCIATION EXPORTATRICE TURQUE : I, the undersigned, certify the authenticity of the above information. Je soussignÃ © certifie l'authenticitÃ © des informations donnÃ ©es ci-dessus. At-Ã .. On-Le Signature Stamp-Cachet 15 COMPETENT ASSOCIATION (name, full address, country) ASSOCIATION COMPÃ TENTE (nom, adresse complÃ ¨te, pays) class="page"> ANEXO III  BILAG III ANHANG III  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  111 ANNEXIII ANNEXE III ALLEGATO III  BIJLAGE III  ANEXO III 1 Exporter (name , full address, country) Exportateur (nom , adresse compiÃ ²te, pays) ORIGINAL 2 No EXPORT INFORMATION DOCUMENT in regard to handloome, textile Handicrafts and traditional textile products of the cottage industry 3 Consignee (name, full address, country) Destinataire (nom, adresse complÃ ¨te , pays) DOCUMENT INFORMATION D'EXPORTATION relatif aux tissus tissÃ ©s sur mÃ ©tiers A main, aux produits textiles faits Ã la main et aux produits textiles relevant du folklore traditionnel, de fabrication artisanale To be sent to the importer Copie Ã envoyer Ã ¡ i importateur 4 Country of origin Pays d'origine 5 Country of destination Pays de destination 6 Place and date of shipment  Means of transport Lieu et date d'embarquement  Moyen de transport 7 Supplementary details DonnÃ ©es supplÃ ©mentaires I2 ) In th e cu rr en cy o f th e sa le co n tr a ct  D an s la m on na ie du c o n tr a t de vent e . (J ) D el et e a s ap pr op ria te  B iff er la (les) mentio n(s ) inutile(s). 10 Quantity (') QuantitÃ © S Marks and numbers  Number and kind of packages DESCRIPTION OF GOODS Marques et numÃ ©ros  Nombre et nature des colis DÃ SIGNATION DES MARCHANDISES 9 Combined nomen ­ clature (CN) codes Codes de la nomen ­ clature combinÃ ©e (NC) 11 Valued) fob Turkey Valeur fob Turquie This document must be presented to the competent authorities in the importer member country within one month of its date of issue . Le prÃ ©sent document doit Ã ªtre prÃ ©sentÃ © aux autoritÃ ©s compÃ ©tentes du pays membre importateur dans un dÃ ©lai d'un mois Ã compter de la date de sa dÃ ©livrance. . 0 12 CERTIFICATION BY THE TURKISH EXPORTING ASSOCIATION - VISA DE L'ASSOCIATION EXPORTATRICE TURQUE : I , the undersigned, certify that the consignment described above includes only the following textile products of the cottage industry of the country shown in box No 4 a ) fabrics woven on looms operated solely by hand or foot (handlooms) (*) b) garments or other textile articles obtained manually from the fabrics described under a) and sewn solely by hand without the aid of any machine (handicrafts) (') c) traditional folklore handicraft textile products made by hand, as defined in the list agreed between the European Economic Community and the Associations shown in box No 13 Je soussignÃ © certifie que l'envoi dÃ ©crit ci-dessus contient exclusivement les produits textiles suivants, relevant de la fabrication artisanale du pays figurant dans la case 4 a ) tissus tissÃ ©s sur des mÃ ©tiers actionnÃ ©s Ã la main ou au pied (handlooms) (*) b) vÃ ªtements ou autres articles textiles obtenus manuellement Ã partir de tissus dÃ ©crits au point a) et cousus uniquement Ã la main sans l'aide d'une machine (handcrafts) (*) c) produits textiles relevant du folklore traditionnel fabriquÃ ©s Ã la main, comme dÃ ©finis dans la liste convenue entre la CommunautÃ © Ã ©conomique europÃ ©enne et les associations indiquÃ ©es dans la case 13. (') S ho w n e t w ei gh t (kg) an d al so qu an tit y in th e un it pr es cr ib ed fo r catego ry . In di qu er le po id s n e t e n kil og ra m m es ai ns i qu e la qu an tit Ã © da ns l'u ni tÃ © pr Ã ©v ue po ur la catÃ ©gor ie . At-A On- Le 13 COMPETENT ASSOCIATION (name, full address, country) ASSOCIATION COMPÃ TENTE (nom, adresse complÃ ¨te, pays) Signature Stamp-Cachet